816 F.2d 682
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.George PUREFIDE, Plaintiff-Appellant,v.William SEABOLD and Corrections and Doctors Staff at LutherLuckett Correctional Complex and Kentucky StatePenitentiary, Defendants-Appellees.
No. 86-6233.
United States Court of Appeals, Sixth Circuit.
April 8, 1987.

1
Before WELLFORD and NELSON, Circuit, Judges, and COHN, District Judge.*

ORDER

2
This pro se appellant appeals from a judgment of the district court which granted appellees' motion for summary judgment and dismissed his civil rights action filed pursuant to 42 U.S.C. Sec. 1983.  He has also moved for the appointment of counsel and the case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and appellant's informal brief, this panel agrees that oral argument is not needed.


3
For the reasons stated in the district court's memorandum opinion and judgment, the motion for appointment of counsel is hereby denied and its final judgment entered November 10, 1986, is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Avern Cohn, U.S. District Judge for the Eastern District of Michigan, sitting by designation